                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GREGORY P. BARTUNEK,                      )
                                          )
                    Plaintiff,            )                  8:18CV489
                                          )
             v.                           )
                                          )              MEMORANDUM
HALL COUNTY NEBRASKA, and                 )               AND ORDER
TODD BAHENSKY,                            )
                                          )
                    Defendants.           )
                                          )

       Plaintiff has filed a Motion to Appoint Counsel. (Filing No. 26.) The court
cannot routinely appoint counsel in civil cases, especially when the facts underlying
Plaintiff’s conditions-of-confinement claims, and the legal arguments regarding those
claims, are not complex, and when Plaintiff has demonstrated his ability to prepare
and file well-written pleadings with the court. See Ward v. Smith, 721 F.3d 940, 943
(8th Cir. 2013) (district court did not abuse its “considerable discretion” in denying
inmate’s motion for appointment of counsel in § 1983 action against correctional
officers and nurse for excessive force and deliberate indifference to serious medical
need; neither underlying facts nor legal arguments were so complex as to require
appointment of counsel, and defendant’s well-written filings with court indicated his
basic ability to state claims); Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir.
2006) (there is no constitutional or statutory right to appointed counsel in civil cases,
and 28 U.S.C. § 1915(e) says court “may” appoint counsel; “relevant criteria for
determining whether counsel should be appointed include the factual complexity of
the issues, the ability of the indigent person to investigate the facts, the existence of
conflicting testimony, the ability of the indigent person to present the claims, and the
complexity of the legal arguments”); Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996)
(“[i]ndigent civil litigants do not have a constitutional or statutory right to appointed
counsel. . . . The trial court has broad discretion to decide whether both the plaintiff
and the court will benefit from the appointment of counsel . . . .” (quotation and
citation omitted)).

      Accordingly, Plaintiff’s request for the appointment of counsel will be denied
without prejudice.

      IT IS ORDERED that Plaintiff’s Motion to Appoint Counsel (Filing No. 26) is
denied without prejudice.

      DATED this 4th day of September, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                         2
